                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


MILTON ANTOINE BROWN,

        Petitioner,

V.                                                                    Civil Action No.3:19CV81

HAROLD CLARKE,et aL,

        Respondents.

                                  MEMORANDUM OPINION


        Petitioner, a Virginia inmate proceeding pro se, filed a 28 U.S.C. § 2254 petition. Before

a state prisoner can bring a § 2254 petition in federal district court, the prisoner must first have

"exhausted the remedies available in the courts of the State." 28 U.S.C. § 2254(b)(1)(A). "As a

general rule, in the absence of'exceptional circumstances where the need for the remedy afforded

by the writ of habeas corpus is apparent,' Bowen v. Johnston, 306 U.S. 19, 27 (1939), courts

'require[]exhaustion of alternative remedies before a prisoner can seek federal habeas relief.'"

Timms v. Johns, 627 F.3d 525, 530-31 (4th Cir. 2010)(alteration in original) (parallel citation

omitted)(quoting Boumediene v. Bush, 553 U.S. 723, 793 (2008)). Exhaustion is accomplished

by presenting the claims to the Supreme Court of Virginia for review either on direct appeal or in

a collateral proceeding. Conversely,"federal courts should abstain Irom the exercise of[habeas]

jurisdiction if the issues raised in the petition may be resolved either by trial on the merits in the

state court or by other state procedures available to the petitioner." Dickerson v. Louisiana, 816

F.2d 220, 225(5th Cir. 1987)(citations omitted); Durkin v. Davis, 538 F.2d 1037, 1041 (4th Cir.

1976)(internal quotation marks omitted)("Until the State has been accorded a fair opportunity by
any available procedure to consider the issue and afford a remedy if relief is warranted, federal

courts in habeas proceedings by state [inmates] should stay their hand.").

       Petitioner's submissions failed to indicate that he had presented his claims for relief to the

Supreme Court of Virginia by either direct review or by collateral review. Accordingly, by

Memorandum Order entered on March 21, 2019, the Court directed Petitioner to show cause,

within eleven (11) days of date of entry thereof, as to why his 28 U.S.C. § 2254 petition should

not be dismissed for lack of exhaustion. Petitioner has not responded.

       Petitioner fails to demonstrate he has exhausted his state remedies. Moreover, the issues

here may be resolved by collateral appeal. Petitioner fails to demonstrate any exceptional

circumstances warranting the consideration of his habeas petition at this time. Accordingly,

Petitioner's 28 U.S.C. § 2254 petition and the action will be DISMISSED WITHOUT

PREJUDICE because he has failed either to demonstrate that he has exhausted available state

remedies or that exceptional circumstances warrant consideration of his petition at this juncture.

A certificate of appealability will be DENIED.

       An appropriate Order shall issue.




                                              John A. Gibney, Jr.
Date: -2.^                                    United States District Jud^e
Richmond, Virginia
